Citation Nr: 1014279	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  05-05 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for right upper 
extremity radiculopathy (formerly called right upper 
extremity numbness), including as secondary to service-
connected degenerative disc disease of the cervical spine at 
C4-C5 and C6-C7 and degenerative arthritis of the lumbar 
spine.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for urinary tract 
infection, including as secondary to service-connected 
degenerative disc disease of the cervical spine at C4-C5 and 
C6-C7 and degenerative arthritis of the lumbar spine.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for major depression.
 
4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for postoperative 
reconstruction, right shoulder.

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right hip 
disorder.

6.  Whether new and material evidence has been presented to 
reopen a claim for service connection for chemical burns to 
esophagus secondary to exposure to petroleum.

7.  Whether new and material evidence has been presented to 
reopen a claim for service connection for memory loss 
secondary to petroleum exposure.

8.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a left hip 
disorder.

9.  Entitlement to service connection for a bilateral foot 
disorder. 

10.  Entitlement to service connection for a left ankle 
disorder. 

11.  Entitlement to service connection for Gulf War syndrome. 

12.  Entitlement to a compensable rating for psoriasis of the 
elbows. 

13.  Entitlement to a compensable rating for eczema, legs. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from 
November 1992 to July 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions issued in January 2004 and 
September 2009 by a Department of Veterans Affairs (VA) 
Regional Office (RO).  The January 2004 rating decision 
denied service connection for a left ankle disorder and Gulf 
War syndrome, and claims for compensable evaluations for 
service-connected psoriasis of the elbows and eczema of the 
legs disabilities.  It also denied the Veteran's request to 
reopen previously denied claims for service connection for 
major depression, postoperative reconstruction of the right 
shoulder, a right hip disorder, chemical burns to the 
esophagus secondary to petroleum exposure, memory loss 
secondary to petroleum exposure, and a left hip disorder on 
the grounds of no new and material evidence.  The September 
2009 rating decision denied, in pertinent part, a claim for 
service connection for a bilateral foot disorder, and denied 
the Veteran's request to reopen previously denied claims for 
right upper extremity radiculopathy and urinary tract 
infection.

In May 2008 the Veteran testified at a Travel Board hearing 
in Los Angeles, California, regarding the ten issues denied 
in the January 2004 rating decision.  The transcript of that 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

As stated before, in May 2008 the Veteran testified at a 
Travel Board hearing regarding his claims for VA benefits.  
Unfortunately, the Judge that presided over that hearing is 
no longer employed by the Board.  

VA regulations require that the Judge who conducts a hearing 
on an appeal must participate in any decision made on that 
appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.

In a letter dated March 9, 2010, the Veteran was notified of 
the Judge's departure, and of his options.  In correspondence 
dated March 30, 2010, the Veteran responded that he desired 
another Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Schedule the Veteran for a Travel Board 
hearing and provide adequate notice of 
said in accordance with 38 C.F.R. § 19.76.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



